Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamping et al. (US 4,673,601, hereinafter “Lamping”). 
In regard to claim 1, Lamping discloses a resealable packaging container (col. 1 lines 5-11). The lid material uses a multilayer film including three layers, including a substrate layer 1, an intermediate layer 3, and a sealing layer 4 (col. 1 lines 59-61). The layers are laminated in the sequence (fig. 1). The package comprises a bottom material that uses a single layer 5’ (col. 2 lines 17-20). The single layer 5’ is considered the applicant’s adherened (D) as it can adhere to the heat seal layer 4 (col. 1 lines 26-34).

The heat seal layer 4 and the adherened are heat-sealed to form a heat seal part (col. 2 lines 18-21). 
 The multilayer film is subsequently peeled from the heat seal part, the intermediate layer 3 and the heat seal layer 4 are delaminted and exposed in a resealable state (fig. 1 and col. 2 lines 18-30).
In regard to claim 2, Lamping discloses that the exposure of the intermediate layer 3 is effected at the heat seal part by breakage of the heat seal layer 4 from the multilayer film, delaminated between the intermediate layer 3 and the heat seal layer 4 and transfer of the heat seal layer 4 to the adherend 5 (fig. 1 and col. 2 lines 18-30).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamping et al. (US 4,673,601, hereinafter “Lamping”) in view of Calafut (Polypropylene Films: Plastic Films in Food Packaging, 1998).
In regard to claim 3, Lamping discloses a resealable packaging container that comprises a substrate layer formed of a polyolefin (col. 1 lines 62-65). The polyolefin can include biaxially oriented polypropylene (col. 1 lines 62-65). 
Lamping is silent with regards to the melting point of the biaxially oriented polypropylene used in the substrate layer 1. 
Calafut discloses biaxailly oriented polypropylene film that is widely used in food packaging materials (pg. 1). The BOPP films increase toughness, stiffness, clarity, and barrier 0C (pg. 2). 
Lamping and Calafut both disclose using BOPP films in packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of hteinveniton to utilize the biaxially oriented polypropylene film of Calafut for the biaxially oriented polypropylene film of Lamping motivated by the expectation of forming a substrate layer that has increased toughness, stiffness, clarity and barrier properties (Calafut pg. 1). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamping et al. (US 4,673,601, hereinafter “Lamping”) in view of Honda et al. (WO 2013/080854, hereinafter “Honda”).
In regard to claim 4, Lamping discloses a resealable packaging container that comprises an intermediate layer 3 formed of a polyolefin (col. 2 lines 5-11). The polyolefin can include propylene (col. 2 lines 5-11). 
Lamping is silent with regards to the melting point of the propylene used in the intermediate layer 3. 
Honda discloses a composition that is suitable for packaging materials [0001]. The composition includes a propylene/alpha-olefin random copolymer that has a melting point in the range of 120 to 150 0C [0017]. The melt flow rate of the copolymer is 0.5 to 50 g/10 min [0016]. 	
Lamping and Honda both disclose the use of a propylene-based polymer in the intermediate layer of a packaging film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the composition of Honda for the composition of . 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamping et al. (US 4,673,601, hereinafter “Lamping”) in view of Huffer et al. (US 9,944,446, hereinafter “Huffer”).
In regard to claim 5, Lamping discloses a resealable packaging container that comprises a multilayer lidding material with a heat seal layer 4 and an adherend 5 as previously discussed. 
	Lamping is silent with regard to the materials of the heat seal layer.
	Huffer discloses a packaging container with a multilayer lidding member (abstract). The lidding comprises a layer 70 which is the heat sealable layer. Layer 70 is formed from a polyethylene such as LDPE (col. 6 lines 34-35). It is inherent that the density of low density polyethylene falls within applicant’s claimed range. 
	Lamping and Huffer both disclose a packaging container with a pull away, resealable lidding materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the LDPE of Huffer in the composition of the heat seal layer of Lamping motivated by the expectation of forming a heat seal layer that prevents and minimizes leakage of the contents of the package while remaining resealable (Huffer col. 1 lines 6-10). 
In regard to claim 6, Lamping discloses a resealable packaging container that comprises a multilayer lidding material with a heat seal layer 4 and an adherend 5 as previously discussed. 
	Lamping is silent with regard to the materials of the adherend.

	Lamping and Huffer both disclose a packaging container with a pull away, resealable lidding materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the LDPE of Huffer in the composition of the adherend of Lamping motivated by the expectation of forming a seal that prevents and minimizes leakage of the contents of the package while remaining resealable (Huffer col. 1 lines 6-10). 

Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the Lamping invention does not disclose that the intermediate layer 3 and the heat seal layer 4 are peeled apart. Instead, Lamping discloses that adhesive layer 2 is exposed instead of intermediate layer 3 being exposed. 
The examiner would like to note that the structure provided in applicant’s arguments is not part of the disclosure provided at filing. In response to applicant’s argument, the applicant does not claim that the intermediate layer and the heat seal layer are peeled apart. The applicant claims that the multilayer film is subsequently peeled from the heat seal part, the intermediate layer and the heat seal layer are delaminated and exposed in a resealable state. The claim reads that the intermediate layer the heat seal layer are delaminated from the multilayer film and left exposed in resealable state. The claim does not limit the invention to the exposed state being part of the multilayer film structure. The claim does not state that the intermediate layer is exposed in . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782